

116 HR 4567 IH: FAFSA Translation Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4567IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Meng (for herself, Ms. Judy Chu of California, Ms. Sánchez, Ms. Roybal-Allard, Mr. Serrano, Mr. Soto, Mr. Espaillat, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require the Secretary of Education to translate the
			 FAFSA into foreign languages, and for other purposes.
	
 1.Short titleThis Act may be cited as the FAFSA Translation Act. 2.Translation of FAFSA into foreign languagesSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the following:
			
 (13)Translation into foreign languagesThe Secretary shall— (A)translate the forms developed under this subsection into not fewer than 11 foreign languages, to be determined by the Secretary; and
 (B)make the translated forms available to applicants in paper and electronic formats.. 3.Effective dateThe amendment made by section 2 shall take effect on the date that is five years after the date of the enactment of this Act.
		